NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SANDRA SCOTT TABB,                              No. 16-35795

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00446-MO

 v.
                                                MEMORANDUM*
U.S. BANK, as Trustee; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Sandra Scott Tabb appeals pro se from the district court’s judgment

dismissing her diversity action alleging foreclosure-related claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under the

Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine over Count I because Tabb’s claim

sought review of a prior state court judgment. See id. (the Rooker-Feldman

doctrine bars de facto appeals of a state court decision); see also Reusser v.

Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a de facto appeal is one

in which “the adjudication of the federal claims would undercut the state ruling”

(citations and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      16-35795